DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6,7,9-30, and 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As in amended claims 1 and 37, there is no support for the first detecting device having a “lower power mode and a higher power mode” as on line 8 of claim 1 and lines 9-10 of claim 37.  Further, on line 28, there is no support for the first device being “in the higher power mode” or a lower power mode in claim 1 as well as all instances of claim 37 listing a lower power mode and a higher power mode for the first detecting device.  Overall, there is no reference to a higher power mode or a lower power mode for the first detecting device.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6,7,9-30, and 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1 and 37, it is unclear how the first detecting device has a lower power mode and a higher power mode.  As to claims 7 and 9, it is unclear if the processing circuitry is related to the processing means of claim 1.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6,7,9-30, and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang- US2006/0174707.  As to claims 1 and 37-39, as best understood, Zhang discloses intelligent valve control methods and systems including an apparatus(fig. 1) for monitoring the condition of a valve component (valve mechanism 180) with a pipe carrying fluid (liquid or gas, see Abstract) having a dormant mode (power saving/sleep mode) in which vibration is monitored by transducer module 110 for detecting vibrations and an active mode in which sound and vibrations are monitored, the transducer module including at least one vibration sensor, an accelerometer or a microphone (par 75,77), processing means (signal processing module 120) for determining whether the noise detected by the transducer module signifies open and closed positions and the magnitude of the signal level wherein the detection module 100 and the processing module 120 will operate in the power saving mode until a threshold which is set for 100 is met to send a signal to 120 to enter the active mode which is a constant flow signal, see fig. 1 and par[75 et seq].  Further, it is noted that Zhang lacks a teaching for separate first and second detecting devices having active and deactive modes but rather refers to one transducer module which is recited as having potentially multiple vibration sensors for monitoring sound and vibration signals as indicated in par[77] for analyzing time, frequency and patterns.  Furthermore, it is indicated that the detection module 100 which includes the transducer module has an active and a power saving module, see par[84].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have recognized that the same vibration sensor or different sensors could be used in the power saving mode or separate sensors could be used to operate in each of the modes since both vibration and sound are being monitored in both modes and Zhang teaches that at least one sensor is used for both which implies that more than one sensor can be used since sensing is required in both the power saving and active modes.  Also, Zhang lacks a teaching for a watertight housing.  Zhang does illustrate all the components in module 100 and since the module is used in an environment of a pipe with liquid, it would have been obvious to one of ordinary skill in the art at the time of filing to have indicate the module as watertight in order to protect the electronic components being housed in the module which would be damaged by water damage.   As to claim 6, note par[75] or [77].  As to claim 7, note signal processing module 120 would include circuitry.  As to claims 9,10 and 13, note par[84].  As to claims 14 and 42, note par[54].  As to claims 15 and 43, note par[76].  As to claims 16 and 44, note par[84].  As to claim 17, note power module 190.  As to claim 18, if the system 10 can also be considered the housing as in fig. 1.  As to claims 19 and 45, note par[29].  As to claim 20, usage of magnets for attachment is considered an obvious matter of design choice of known attachment means.  As to claims 21-22, note par[87] et seq.   As to claim 23, see par[84].  As to claim 24, see par[90].  As to claims 25-30, note par[87] et seq.  As to claims 40-41, note par [84].   
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6,7,9-30, and 37-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NASHMIYA S FAYYAZExaminer, Art Unit 2855                                                                                                                                                                                                        



/N.S.F/Examiner, Art Unit 2855       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855